Exhibit 10.1

 

March 9th, 2016

 

 

Xenon Pharmaceuticals Inc.

Attention: President and Chief Executive Officer

3650 Gilmore Way

Burnaby, BC

V5G 4W8

 

And to:

 

Xenon Pharmaceuticals Inc.

Attention: General Counsel and Corporate Secretary

3650 Gilmore Way

Burnaby, BC

V5G 4W8

 

Re: Collaborative Research and License Agreement between Xenon Pharmaceuticals
Inc. (“Xenon”) and Genentech, Inc. (“GNE”) together with F. Hoffmann-La-Roche
Ltd (“Roche”) (GNE and Roche, collectively, “Genentech”), made as of December
22, 2011, as amended (the “Agreement”)

 

Dear Simon,

 

Further to our recent discussions and in accordance with Section 16.14 of the
Agreement, and in consideration of the premises and mutual covenants contained
herein, Xenon and Genentech agree as follows:

 

 

1.

This amendment to the Agreement shall hereinafter be referred to as the “Letter
Amendment #6”.  Except as specifically defined below, capitalized terms used in
this Letter Amendment #6 shall have the same meaning as ascribed to such terms
in the Agreement.  

 

 

2.

General

 

a.

In the event of a conflict between the terms of this Letter Amendment #6 and the
terms of the Agreement, the terms of the Agreement shall prevail.  

 

b.

Except as specifically provided in this Letter Amendment #6, the Agreement
remains in full force and effect, unamended.

 

 

3.

Article 9 – Licenses  Section 9.2 of the Agreement is hereby deleted and
replaced in its entirety with the following:

 

“9.2  Genentech hereby grants to Xenon, under the Licensed IP (to the extent
exclusively licensed to Genentech pursuant to Section 9.1 above) and the
Genentech Background IP and Genentech Collaboration IP, a royalty free,
non-exclusive, license to conduct research pursuant to the Research Program

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

during the Research Term.  Such license shall not be sublicensable or
transferable, other than the grant of a sublicense to those Persons as
contemplated by and in accordance with Section 3.7(a) above.   

 

Genentech further grants to Xenon, during the Term, under the Licensed IP (to
the extent exclusively licensed to Genentech pursuant to Section 9.1 above) and
Genentech Collaboration IP, a royalty free, non-exclusive, license to make, use
and test Collaboration Compounds solely for internal research purposes but not
to develop, commercialize, offer for sale, sell, or import any such
Collaboration Compounds (the “Research License”).  Such Research License shall
not be sublicensable or transferable.  

 

Notwithstanding anything to the contrary in the foregoing, for purposes of the
Research License, the following Collaboration Compounds will be considered
“Excluded Collaboration Compounds” and deemed to be excluded from the scope of
the Research License:

 

(a)   [†];

 

(b)  any other Collaboration Compound(s) [†], Xenon shall discontinue use under
the Research License of such other Collaboration Compound(s); and  

 

(c) all Collaboration Compounds [†],


provided that, following the completion of the [†], the JRC will determine if
any of the above-noted Excluded Collaboration Compounds will (as of the
completion of the [†], or such other date as may otherwise be determined by the
JRC) be considered Collaboration Compounds within the scope of the Research
License.

 

The Parties agree that notwithstanding 3.8(a)(ii) of the Agreement, and in
addition to the rights to transfer Collaboration Compounds that are specifically
set-out under Letter Amendment #4:Xenon may transfer those Collaboration
Compounds that are within the scope of the Research License to Xenon CROs,
solely for the research purposes provided under the Research License, provided
that the JRC (or, following the dissolution of the JRC, such former JRC member
as is then-designated by Genentech) and a Genentech Alliance Manager designated
by Genentech has first approved such transfer, and provided that such Xenon CROs
are subject to restrictions on use and disclosure substantially similar to the
terms set forth in this Agreement; and the JRC (or, following the dissolution of
the JRC, such former JRC member as is then-designated by Genentech) has the
authority to approve, on behalf of Genentech, the publication by Xenon and/or
Xenon CROs of the results of any activities that use and identify such
transferred Collaboration Compounds.  

 

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

 

By the signatures below, the Parties have caused this Letter Amendment #6 to be
executed by their respective duly authorized officers to be effective as of
November 10, 2015.  

 

Sincerely,

 

Genentech, Inc.

 

 

By: /s/ Bruce Roth


 

F. Hoffmann-La Roche Ltd

 

 

By: /s/ Stefan Arnold and /s/ Vikas Kabras

 

 

Xenon Pharmaceuticals Inc.

 

 

By: /s/ Robin Sherrington

 

[†] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION